Citation Nr: 0013565	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acne vulgaris.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active duty from January 1968 to April 1969.  
Service in Vietnam is indicated by the evidence of record.  
He was awarded several decorations including a Purple Heart 
and a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action in 
which the RO denied the claims of entitlement to service 
connection for acne vulgaris and for diabetes mellitus. 

In December 1995, the veteran requested a hearing to be held 
before a member of the Board.  However, the request for a 
hearing was withdrawn in January 1997.  

In February 1998, the veteran requested a compensable 
evaluation for his service-connected bilateral hearing loss.  
By rating action of September 1998, the RO denied a 
compensable evaluation.  The veteran did not file an appeal 
as to that determination.


FINDINGS OF FACT

1.  The veteran served in Republic of Vietnam during the 
Vietnam Era.

2.  There is evidence of record that the veteran currently 
has acne vulgaris and diabetes mellitus. 

3.  Neither acne vulgaris or diabetes mellitus is recognized 
by VA as etiologically related to exposure to herbicide 
agents used in Vietnam.

4.  No competent evidence has been presented linking either 
the veteran's acne vulgaris or diabetes mellitus to service 
or any incident of service, to include alleged exposure to 
Agent Orange sustained therein.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for acne vulgaris.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for acne vulgaris 
and for diabetes mellitus.  The Board will consider the 
issues of service connection for these disorders on both a 
direct basis and a presumptive basis because of exposure to a 
herbicide.  Both bases were also addressed by the RO.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection - Agent Orange exposure

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non- 
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1997); 38 
C.F.R. § 3.309(e) (1999) [emphasis added by the Board].

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall be come manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era is not warranted for 
certain enumerated diseases.  The Secretary cited numerous 
studies and concluded that, based on the available evidence, 
a positive association did not exist between the named 
diseases and herbicide exposure.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).

Well grounded claims

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible, meritorious on its own or capable 
of substantiation.  38 U.S.C.A. § 5107.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence which 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

1.  Entitlement to service connection for acne vulgaris.

Factual Background

The veteran's service medical records showed that upon 
induction physical examination conducted in January 1968, 
clinical evaluation of the skin and lymphatics was normal.  
The records were negative for any complaints, treatment, 
findings or a diagnosis of a skin condition.  Upon separation 
examination conducted in September 1969, clinical evaluation 
of the skin and lymphatics was normal. 

Upon VA examination conducted in 1970, the veteran did not 
complain of a skin condition nor were any findings of a skin 
condition made.  VA medical records dated in 1984 were 
negative for any complaints, findings, treatment or for a 
diagnosis of a skin condition.  A VA examination was 
conducted in September 1991, at which time an examination of 
the skin revealed no lymphadenopathy and an examination of 
the head, face and neck was within normal limits.  

In correspondence from the Chief of Staff of a VA outpatient 
clinic in El Paso, Texas, to the veteran dated in November 
1994, it was indicated that a review of VA records indicated 
that the veteran had been examined for possible after effects 
or Agent Orange and that conditions including acne vulgaris 
were noted during the examination.

The veteran filed his original claim of entitlement to 
service connection for acne vulgaris in April 1995.  By 
rating action of September 1995, the claim was denied.  

In October 1995, the veteran filed a statement indicating 
that he underwent an examination for a skin condition at 
which time his face was scarred and he had pimples.  He 
reported that he told the dermatologist that he had served in 
Vietnam and recalled that during service a big transport 
plane had come in low and was spraying the trees with a white 
mist, which was sticky and foaming, and which the veteran 
believed was Agent Orange.  The veteran indicated that his 
face is scarred for the rest of his life and noted that the 
medications including Retin-A and Tetracycline had been 
prescribed.  

Analysis

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).

In this case, the record reflects that the veteran has a 
current skin condition diagnosed as acne vulgaris.  
Therefore, current evidence of a skin disorder is shown and 
the first prong of Caluza is satisfied.  

With respect to the Agent Orange aspect of the veteran's 
contentions, although chloracne or other consistent acneform 
disorders are presumptive Agent Orange disorders under 38 
C.F.R. § 3.309, the claimed skin condition, acne vulgaris, is 
not.  Moreover, even if the claimed skin disorder had been 
diagnoses as chloracne or a related acneform disorder (and 
there is no such evidence), it did not manifest itself within 
the one year period required by 38 C.F.R. § 3.307.

The veteran's service medical records were negative for 
complaints, treatment, findings, or a diagnosis of any skin 
condition.  Post service, the earliest documentation of skin 
problems was shown in 1994, more than 20 years after service.  
Nor does the veteran appear to contend that acne vulgaris was 
present during service.  The veteran does contend that he was 
exposed to Agent Orange in service.  His statement is 
presumed to be credible for the limited purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Pearlman v. West, 
11 Vet. App. 443 (1998).  However, acne vulgaris is not an 
Agent Orange presumptive disease, so even though Agent Orange 
exposure is presumed there is still no evidence of in-service 
incurrence.  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).  Thus, the second prong of Caluza has not been met.

With respect to the third Caluza element, competent medical 
evidence of a nexus between the currently diagnosed 
disability and service, there has been no competent evidence 
of a nexus between the currently claimed skin disorder and 
service presented.  No etiological link between service, 
including Agent Orange exposure claimed to have been 
sustained therein, and the currently claimed skin disorder 
has been established or even suggested as shown by the 
medical evidence of record.  

The veteran in essence contends that he now has a skin 
condition which is related to service, specifically claimed 
to have resulted from exposure to Agent Orange during 
service.  However, the veteran's lay statements are not 
competent evidence as to the question of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In an October 1995 statement, the veteran suggested that a 
doctor who had examined him indicated that there was a nexus 
between the veteran's service, specifically exposure to Agent 
Orange, and his skin problems.  However, an appellant's 
accounts of statements made to him by physicians cannot 
render the claim well grounded.  The connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

To summarize, the veteran has not provided any competent 
medical evidence that demonstrates a link between a herbicide 
used in Vietnam and any his currently claimed skin disorder.  
No etiological link between service, specifically Agent 
Orange exposure, and the currently claimed skin condition has 
been established or even suggested as shown by the medical 
evidence of record.  The only evidence supporting such an 
assertion are the veteran's own statements.  Accordingly, in 
the absence of evidence establishing in-service incurrence of 
a skin condition, claimed as acne vulgaris, or of evidence 
establishing a nexus between the currently diagnosed skin 
condition and service, the claim fails to be well-grounded 
and must be denied. 


2.  Entitlement to service connection for diabetes mellitus.

Factual Background

The service medical records showed that upon induction 
physical examination conducted in January 1968, clinical 
evaluation of the endocrine system was normal.  Albumin and 
sugar laboratory findings were negative.  The records were 
negative for any complaints, treatment, findings or a 
diagnosis of diabetes mellitus.  Upon separation examination 
conducted in September 1969, clinical evaluation of the 
endocrine system was normal. Albumin and sugar laboratory 
findings were negative.

Upon VA examination conducted in 1970, the veteran did not 
complain of symptoms indicative of diabetes mellitus nor were 
any findings of diabetes mellitus made.  VA medical records 
dated in 1984 were negative for any complaints, findings, 
treatment or for a diagnosis of diabetes mellitus. 

The veteran underwent a VA psychiatric evaluation in May 
1990, at which time a medical history of borderline diabetes 
was reported.  VA medical records showed that in October 
1993, the veteran was seen for follow up blood sugar testing.  
An assessment of adult onset diabetes was made.  In January 
1994, the veteran was seen for a follow-up for diabetes, at 
that time the objective findings revealed no evident 
diabetes, and an assessment of adult onset diabetes was made.  
An impression of non-insulin dependent diabetes mellitus was 
shown in November 1994.  

In correspondence from the chief of staff of a VA outpatient 
clinic in El Paso, Texas, to the veteran dated in November 
1994, it was indicated that a review of VA records showed 
that the veteran had been examined for possible after effects 
of Agent Orange and that conditions including diabetes 
mellitus type II were noted during the examination.

In October 1995, the veteran filed a statement indicating 
that he did not know that he had diabetes until it shown upon 
physical examination conducted in 1985.  

Analysis

The Board's analysis of this issue will generally parallel 
that of the issue discussed immediately above.

The evidence establishes that current diagnoses of adult 
onset diabetes mellitus and non-insulin dependent diabetes 
mellitus are of record.  The initial prong of Caluza is 
accordingly established.

The veteran's service medical records were negative for 
complaints, treatment, findings, or a diagnosis of diabetes 
mellitus.  Post service, the earliest notation of diabetes 
was made in a 1990 VA examination report, at which time it 
was noted in the medical history.  According to a statement 
made by the veteran, diabetes mellitus was first diagnosed in 
1985, many years after service.  Although the Board will 
accept as credible the veteran's statement that he was 
exposed to Agent Orange during service, diabetes mellitus is 
not an Agent Orange presumptive disease.  See McCartt, supra.  
The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) are specified with precision, and do not 
include diabetes mellitus.  Accordingly, inasmuch as the 
evidence reflects that diabetes mellitus did not manifest 
during service or within the one year presumptive period in 
38 U.S.C.A. § 1112, there is no evidence of in-service 
incurrence and the second Caluza prong has not been 
satisfied.

Moreover, there has been presented no evidence of a nexus 
between the currently claimed diabetes mellitus and service 
presented.  No etiological link between service, specifically 
Agent Orange exposure claimed to have been sustained therein, 
and the currently claimed diabetes mellitus has been 
established or even suggested as shown by the medical 
evidence of record.  The veteran's claim fails on that basis, 
also.  See Layno v. Brown, 6 Vet. App. 465, 4709 (1994) and 
cases cited therein.  

As discussed above, although the veteran himself has also 
contended that he was exposed to Agent Orange during service 
and that this exposure was etiologically related to the post-
service development of diabetes mellitus, his assertions of a 
causal link, standing alone, without the support of competent 
medical evidence, are not probative because as a lay person, 
he is not competent to offer medical opinions. See Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-5.

Because no competent evidence has been presented which 
establishes in-service incurrence and/or a causal link 
between the veteran's diabetes mellitus and his period of 
service, including exposure to herbicides, the Board finds 
that the claim of entitlement to service connection for 
diabetes mellitus is not well grounded and is therefore 
denied.

Additional comments

In November 1999, the Secretary of Veterans Affairs 
specifically determined that there was no positive 
association between Agent Orange exposure and metabolic and 
digestive disorders (other than diabetes mellitus).  However, 
with respect to diabetes mellitus it was noted that there was 
inadequate/insufficient evidence to determine whether an 
association exists."  It was explained that according to 
that National Academy of Sciences (NAS), this means that the 
available studies are of insufficient quality, consistency, 
or statistical power to permit a conclusion regarding the 
presence or absence of an association.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 64 Fed. 
Reg. 59232-59243 (November 2, 1999). 

As of the present time, diabetes mellitus is not one of the 
diseases enumerated under 38 C.F.R. § 3.309(e), governing 
presumptive service connection based upon claims of herbicide 
exposure.  Since the record does not include a diagnosis of 
one of the specific disorders entitled to presumptive service 
connection under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
(1999), the claim as evaluated under the regulations 
governing presumptive service connection based on exposure to 
herbicides is not well-grounded.

The Board is well aware that the matter of the relationship 
between exposure to herbicides and diabetes mellitus has not 
been finally resolved.  It is the Board's understanding from 
the Secretary's statements that further scientific review of 
the matter is or will be undertaken.  However, the Board is 
obligated to follow the law and VA regulations as such 
currently exist.  See 38 U.S.C.A. § 7104(c).  The Board's 
decision as to the issue of entitlement to service connection 
for diabetes mellitus is based on the current state of the 
law.  Should the law or VA regulations change, or should the 
veteran or his representative become aware of pertinent 
scientific studies in his favor, he veteran may file to 
reopen his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted well grounded 
claims of entitlement to service connection for acne vulgaris 
or for diabetes mellitus on a direct basis and secondary to 
Agent Orange exposure.  The Board finds that the veteran has 
been accorded ample opportunity by the RO to present argument 
and evidence in support of his claim under both theories of 
entitlement.  The Board concludes that any error by the RO in 
deciding this case on the merits, rather than being not well 
grounded, was not prejudicial to the veteran, because the RO 
accorded his claim more consideration than was warranted.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).

Because the claim is not well grounded, the VA is under no 
duty to further assist the veteran in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claims plausible, and thereby, well-grounded.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded, 
namely competent medical evidence establishing an etiological 
link between service and the currently diagnosed acne 
vulgaris and diabetes mellitus.


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for acne vulgaris is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for diabetes mellitus is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

